Exhibit 10.2

RETENTION AGREEMENT

This Retention Agreement is entered into as of May 2, 2018, by and between
                , an individual (“Executive”) and Trex Company, Inc., a Delaware
corporation (the “Company”).

Recitals

Executive is an officer of the Company. The Company has determined that it is in
the best interests of the Company and its stockholders that Executive’s
employment with the Company be assured for a certain period of time. Therefore,
the Company and Executive desire to set forth their agreement pursuant to which
Executive will receive certain benefits from the Company under certain
circumstances.

Agreement

Now, therefore, in consideration of the mutual covenants contained herein, the
parties hereby agree as follows:

1.    Restricted Stock Units. Subject to the vesting conditions set forth in
this Agreement, the Company hereby grants to Executive              restricted
stock units (“RSUs”) relating to its common stock, $.01 par value (the “Stock”)
pursuant to the Trex Company, Inc. 2014 Stock Incentive Plan (the “Plan”). In
the event that Executive is actively employed by the Company from the date of
this Agreement through                 , the RSUs shall become fully vested on
such date. Each RSU represents the right to receive one share of Stock, subject
to the terms and conditions set forth in this Agreement.

2.    Cash Payment. In the event that Executive is actively employed by the
Company from the date of this Agreement through                 , the Company
shall pay Executive the amount of $         (the “Cash Payment”) on such date,
subject to all applicable tax withholdings.

3.    Definitions. As used in this Agreement, the following terms shall have the
following definitions:

(a) “Cause” means one of the following reasons for which the Executive’s
employment with the Company is terminated: (i) Executive’s willful or grossly
negligent misconduct, or subversive, disruptive or insubordinate behavior, that
is materially injurious to the Company; (ii) Executive’s embezzlement or
misappropriation of funds or property of the Company; (iii) Executive’s
conviction of a felony or the entrance of a plea of guilty or nolo contendere to
a felony; (iv) Executive’s conviction of any crime involving fraud, dishonesty,
moral turpitude or breach of trust or the entrance of a plea of guilty or nolo
contendere to such a crime; or (v) Executive’s willful failure or refusal by
Executive to devote his full business time (other than on account of disability
or approved leave) and attention to the performance of his duties and
responsibilities if such breach has not been cured within 15 days after written
notice thereof is given to the Executive by the Board.

(b) “Good Reason” means, without the specific written consent of the Executive,
any of the following: (i) a material and adverse change in Executive’s status or
position(s) as an officer or management employee of the Company, including,
without limitation, any adverse change in his status or position as an employee
of the Company as a result of a material diminution in his duties or
responsibilities (other than, if applicable, any such change directly
attributable to the fact that the Company is no longer publicly owned) or the
assignment to him of any duties or responsibilities which are materially
inconsistent with such status or position(s) (other than any isolated and
inadvertent failure by the Company that is cured promptly upon his giving
notice), or any removal of Executive from or any failure to reappoint or reelect
him to such position(s) (except in connection with Executive’s termination other
than for Good Reason); (ii) a 10% or greater reduction in Executive’s aggregate
base salary and targeted bonus, other than any such reduction proportionately
consistent with a general reduction of pay across the executive staff as a
group, as an economic or strategic measure due to poor financial performance by
the Company; (iii) the failure by the Company or any successor to continue in
effect any material employee benefit plan (excluding any equity compensation
plan) in which the Executive is participating (or plans providing the Executive
with similar benefits that are not materially reduced in the aggregate) other
than as a result of the normal expiration of any such plan in accordance with
its terms; or the taking of any action, or the failure to act, by the Company or
any successor which would adversely affect the Executive’s continued
participation in any of such plans on at least as favorable a basis to him or
which would materially reduce his benefits under any of such plans, or
(iv) Company’s requiring Executive to be based at an office that is both more
than 50 miles from where his office is located and further from his then current
residence.



--------------------------------------------------------------------------------

(c)    “Disability” means a Disability within the meaning of Internal Revenue
Code section 409A(a)(2)(C).

4.    Early Vesting/Cash Payment. Notwithstanding the provisions of Sections 1
and 2 above, or the provisions of any other agreement between the parties, upon
the occurrence of any of the following events prior to the date set forth in
Sections 1 and 2 above, the RSUs shall immediately vest upon such occurrence,
and the Cash Payment shall be made to Executive within 3 days after such
occurrence, subject to all applicable tax withholdings:

(a) Executive’s employment is terminated without “Cause” or at the election of
Executive for “Good Reason”; or

(b) Executive’s employment is terminated by death or because of “Disability”.

If a “Change in Control” (as defined in Executive’s Change in Control Agreement
(“CIC Agreement”) occurs prior to the date set forth in Section 1 above, the
RSUs shall immediately vest as provided in such CIC Agreement.

5.    Forfeiture of Awards. In the event Executive’s employment is terminated
for “Cause” or at the election of Executive for any reason other than “Good
Reason” prior to the date set forth in Section 1 and 2 above, Executive shall
forfeit the RSUs and Cash Payment, and this Agreement shall immediately
terminate.

6.    Provisions Relating to RSUs.

(a) Executive’s RSUs may not be transferred, assigned, pledged or hypothecated,
whether by operation of law or otherwise, nor may the RSUs be made subject to
execution, attachment or similar process.

(b) As soon as practicable following the vesting of the RSUs hereunder, the
Company will issue to Executive a share certificate for the shares of Stock to
which such vested RSUs relate. In the alternative, the Company may use the
book-entry method of share recordation to indicate Executive’s share ownership.
Executive will have no further rights with regard to a RSU once the share of
Stock related to such RSU has been issued.

(c) Executive agrees, as a condition of this grant, that he will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the vesting of RSUs or delivery of Stock acquired under this grant. In the
event that the Company determines that any federal, state, local or foreign tax
or withholding payment is required relating to the vesting in RSUs or delivery
of shares arising from this grant, the Company shall have the right to require
such payments from Executive, withhold shares that would otherwise have been
issued to Executive under this Agreement or withhold such amounts from other
payments due to Executive from the Company.

(d) Except as provided in the following sentence, Executive does not have any of
the rights of a shareholder with respect to the RSUs. If, prior to the vesting
date, the Company declares a cash dividend on the Stock, Executive will be
credited with dividend equivalents in an amount determined based on the
dividends that Executive would have received, had Executive held shares of Stock
equal to the vested number of your RSUs from the date of Executive’s award to
the date of the distribution of shares of Stock following the vesting of
Executive’s RSUs, and assuming that the dividends were reinvested in Stock (and
any dividends on such shares were reinvested in Stock). Any such dividend
equivalents will be subject to the same vesting conditions as the shares
represented by Executive’s RSUs and, in the event of vesting of Executive’s
RSUs, credited dividend equivalents will be settled as soon as practicable
thereafter in cash.

 

-2-



--------------------------------------------------------------------------------

(e)    In the event of a stock split, a stock dividend or a similar change in
the Stock, including but not limited to the 2-1 stock split in the form of a
stock dividend payable on June 18, 2018 to shareholders of record on May 23,
2018, the number of RSUs covered by this grant shall be adjusted (and rounded
down to the nearest whole number) pursuant to the Plan. Executive’s RSUs shall
be subject to the terms of the agreement of merger, liquidation or
reorganization in the event the Company is subject to such corporate activity.

(f)    The Company may choose to deliver certain statutory materials relating to
the Plan in electronic form. By accepting this grant, Executive agrees that the
Company may deliver the Plan prospectus and the Company’s annual report to him
in an electronic format. Executive may elect to receive paper copies of these
documents at any time.

7.    Internal Revenue Code Section 409A and Regulations (“Section 409A”). To
the extent applicable, the Cash Payment and the RSUs granted under this
Agreement are intended to comply with Section 409A. The provisions of this
paragraph shall qualify and supersede all other provisions of this Agreement and
the Plan as necessary to fulfill the foregoing intent. In furtherance of the
foregoing, any Cash Payment or RSUs that accelerate and vest upon a termination
of services hereunder and that are otherwise subject to Section 409A shall
accelerate and vest upon such a termination of services solely if such
termination constitutes a “separation from service” within the meaning of
Section 409A. Additionally, if at the time of any such separation from service
you are entitled to accelerated vesting of any RSUs granted hereunder and are
also a “specified employee” (within the meaning of Section 409A and as
determined by the Company) and such RSUs granted hereunder may not be settled
without subjecting the Executive to additional tax, interest and/or penalties
under Section 409A, then such RSUs shall accelerate and vest upon Executive’s
separation from service but shall not settle until the earlier of
(i) Executive’s death or (ii) the first business day of the seventh (7th) month
immediately following Executive’s separation from service.

8.    Notices. For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when hand delivered, sent by overnight courier,
or mailed by first-class, registered or certified mail, return receipt
requested, postage prepaid, or transmitted by telegram, telecopy, or telex,
addressed, in the case of Executive, to Executive’s address as shown on the
Company’s records and, in the case of the Company, to the Company’s principal
office, to the attention of the General Counsel, or to such other address as
either party may have furnished to the other in writing in accordance herewith,
except that notices of change of address shall be effective only upon receipt.

9.    Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and Executive.

10.    Governing Law. This Agreement shall be construed, interpreted and
enforced as a sealed instrument under and in accordance with the laws of the
Commonwealth of Virginia, without reference to the conflicts of laws provisions
thereof. Any action, suit or other legal proceeding which is commenced to
resolve any matter arising under or relating to any provision of this Agreement
shall be commenced only in a court of the Commonwealth of Virginia (or, if
appropriate, a federal court located within Virginia), and the Company and
Executive each consents to the jurisdiction of such a court.

11.    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of both parties and their respective successors and assigns,
including any corporation with which or into which the Company may be merged or
which may succeed to its assets or business, provided, however, that the
obligations of Executive are personal and shall not be assigned by him.
Notwithstanding the foregoing, in the event of Executive’s death, any payments
that Executive was otherwise entitled to under this Agreement shall be made to
his estate.

 

-3-



--------------------------------------------------------------------------------

12.     Acknowledgment. Executive states and represents that he has had an
opportunity to fully discuss and review the terms of this Agreement with an
attorney. Executive further states and represents that he has carefully read
this Agreement, understands the contents herein, freely and voluntarily assents
to all of the terms and conditions hereof, and signs his name of his own free
act. The Company represents that it has obtained all necessary consents and
approvals to execute this Agreement.

13.     Miscellaneous.

(a) No delay or omission by the Company in exercising any right under this
Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.

(b) The captions of the sections of this Agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any section of this Agreement.

(c) In case any provision of this Agreement shall be invalid, illegal or
otherwise unenforceable, the validity, legality and enforceability of the
remaining provisions shall in no way be affected or impaired thereby.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

Trex Company, Inc. By:  

 

  James E. Cline, President and Chief Executive Officer

 

-4-